Citation Nr: 1036401	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  08-37 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of entitlement to service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The Veteran served on active duty from April 1965 to May 1966.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which found that new and material evidence had not been 
received to reopen the previously denied claim.

The October 2008 Statement of the Case (SOC) subsequently held 
that the claim was successfully reopened (i.e., new and material 
evidence had been received), but denied the underlying service 
connection claim on the merits.  Despite the determination 
reached by the RO, the Board must find new and material evidence 
in order to establish its jurisdiction to review the merits of a 
previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 
(Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001); see also VAOPGCPREC 05-92.

The Veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge in May 2010.  A transcript of this 
hearing has been associated with the Veteran's VA claims folder.

For the reasons detailed below, the Board finds that new and 
material evidence has been received to reopen the previously 
denied claim.  However, as addressed in the REMAND portion of the 
decision below, the Board also finds that further development is 
required with respect to the underlying service connection claim.  
Accordingly, this claim is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for the 
disposition of the issue(s) adjudicated by this decision have 
been completed.

2.  Service connection was previously denied for a nervous 
condition by a December 1970 rating decision.  The Veteran was 
informed of this decision, including his right to appeal, and did 
not appeal.

3.  Service connection was again denied for a nervous condition, 
to include depressive reaction, by an October 1975 rating 
decision.  The Veteran was informed of this decision, including 
his right to appeal, and did not appeal.

4.  Service connection was denied for a mood disorder by a March 
2000 rating decision.  The Veteran was informed of this decision, 
including his right to appeal, and did not appeal.

5.  The evidence received since the last prior denial of service 
connection for an acquired psychiatric disorder was not 
previously submitted to agency decisionmakers, relates to an 
unestablished fact necessary to substantiate the claim, is not 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial, and raises a reasonable possibility 
of substantiating the claim.


CONCLUSION OF LAW

New and material evidence having been received to reopen the 
claim of entitlement to service connection for an acquired 
psychiatric disorder, the claim is reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that, in accord with the Veterans 
Claims Assistance Act of 2000 (VCAA), VA has an obligation to 
notify claimants what information or evidence is needed in order 
to substantiate a claim, as well as a duty to assist claimants by 
making reasonable efforts to get the evidence needed.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

For the reasons detailed below, the Board finds that new and 
material evidence has been received to reopen the previously 
denied claim of service connection for an acquired psychiatric 
disorder.  Accordingly, no further discussion of the VCAA is 
necessary regarding this aspect of his appeal as any deficiency 
has been rendered moot.

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West , 11 Vet. App. 415, 419 (1998) (citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent evidence to the effect that 
the claim is plausible.  Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Service connection was previously denied for a nervous condition 
by a December 1970 rating decision.  Thereafter, service 
connection was again denied for a nervous condition, to include 
depressive reaction, by an October 1975 rating decisions.  
Additionally, a March 2000 rating decision denied service 
connection for a mood disorder.  The Veteran was informed of all 
these decisions, including his right to appeal, and did not 
appeal.  Consequently, these decisions are final.  See 38 
U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and material 
evidence is presented or secured with respect to the claim which 
has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  The United States Court of Appeals for Veterans 
Claims (Court) has held that, when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim. Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991).  Further, the Court has also held that 
in order to reopen a previously and finally disallowed claim 
there must be new and material evidence presented since the time 
that the claim was finally disallowed on any basis, not only 
since the time that the claim was last disallowed on the merits.  
Evans v. Brown, 9 Vet. App. 273, 285 (1996) (overruled on other 
grounds).

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

The evidence on file at the time of the last prior denial 
includes the statements from the Veteran, his available service 
treatment records, and post-service medical records which cover a 
period through 1999.  In pertinent part, the Board acknowledges 
that it has been consistently noted that all of the Veteran's 
service treatment records are not on file.  Nevertheless, the 
available records do reflect he underwent psychiatric evaluation 
while on active duty, and was diagnosed with a personality 
disorder.  Moreover, he was discharged from service as a result 
of this personality disorder.

The post-service medical records reflect the Veteran underwent 
various periods of psychiatric hospitalization.  For example, he 
underwent a period of VA hospitalization from June to September 
1975 for what was diagnosed as a depressive reaction.  It was 
also noted he reported a history of confusion and colds for the 
past 1 to 2 years.  He underwent a subsequent VA hospitalization 
from November to December 1994, with a discharge diagnosis of 
dysthymia versus bipolar.  At that time, his chief complaint was 
"I've been on a rollercoaster for the past 18 years."  He 
underwent a further period of VA hospitalization in September 
1999, and was diagnosed with alcohol and marijuana abuse and 
dependence, mood disorder secondary to substance abuse, suicidal 
and homicidal ideation, and history of bipolar affective 
disorder.  

The Veteran also submitted various VA Forms 21-526, Application 
for Compensation or Pension, in which he indicated he had had 
some type of nervous condition/psychiatric disorder since 1966 
while on active duty.  However, he provided no specific details 
as to his post-service history other than what was noted in his 
post-service hospitalization reports, as discussed in the 
preceding paragraph.

The December 1970 rating decision denied service connection for a 
nervous condition on the basis that the record reflected the 
Veteran had a personality disorder, which was a constitutional or 
developmental abnormality and not a disability under the law.  
See 38 C.F.R. § 3.303(c)(Congenital or developmental defects, 
refractive error of the eye, personality disorders and mental 
deficiency as such are not diseases or injuries within the 
meaning of applicable legislation.).  Thereafter, the October 
1975 rating decision reiterated that the service department held 
that the Veteran had a passive aggressive personality disorder 
which preexisted service and evidence had not been received which 
would change this determination.  Further, it was not shown that 
the Veteran was treated in service for the currently diagnosed 
depressive reaction.  Finally, the March 2000 rating decision 
found there was no medical evidence showing the Veteran's mood 
disorder began in service or was aggravated by service.

The evidence added to the file since the last prior denial 
includes additional post-service medical records which cover a 
period through 2008, as well as additional statements and hearing 
testimony from the Veteran.  In pertinent part, the additional 
medical records reflect the Veteran has been diagnosed with 
depressive disorder, and reported that his symptoms of depression 
began while in the military.  He has also indicated in his 
statements and hearing testimony that his condition was 
misdiagnosed while on active duty.  Moreover, he testified that 
he did not have any such problems prior to his military service, 
that he has had continuity of symptomatology since service but 
did not actually seek medical treatment until the 1970s, and 
intimated that the symptoms he experienced while on active duty 
are the same as which resulted in the diagnoses of his current 
acquired psychiatric disorder.

As previously noted, the Veteran did not provide any specific 
details as to his post-service history other than what was noted 
in his post-service hospitalization reports.  Therefore, the 
contentions advanced in his current appeal are new as no similar 
contentions were advanced at the time of the prior denials.  
Moreover, these contentions appear to contradict and/or refute 
the bases for the prior denial(s).  The additional post-service 
medical records also tend to support his reported history of 
depressive symptoms since military service in that medical care 
providers appear to have accepted this reported history as true.  
Further, the evidence submitted to reopen a claim is presumed to 
be true for the purpose of determining whether new and material 
evidence has been submitted, without regard to other evidence of 
record.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In view of the foregoing, the Board finds that the evidence 
received since the last prior denial of service connection for an 
acquired psychiatric disorder was not previously submitted to 
agency decisionmakers, relates to an unestablished fact necessary 
to substantiate the claim, is not cumulative nor redundant of the 
evidence of record at the time of the last prior final denial, 
and raises a reasonable possibility of substantiating the claim.  
Accordingly, new and material evidence has been received pursuant 
to 38 C.F.R. § 3.156(a), and the claim is reopened.

Adjudication of the appeal does not end with the determination 
that new and material evidence has been received.  The Board must 
now address the merits of the underlying service connection 
claim.  The presumption that the evidence is true without regard 
to the other evidence of record no longer applies.

For the reasons stated below, the Board finds that further 
development is required for a full and fair resolution of the 
Veteran's claim of service connection for an acquired psychiatric 
disorder.


ORDER

New and material evidence having been received to reopen the 
claim of entitlement to service connection for an acquired 
psychiatric disorder, the claim is reopened.  To this extent 
only, the benefit sought on appeal is allowed.


REMAND

As noted above, the Veteran did undergo a psychiatric examination 
while on active duty, and was diagnosed with a personality 
disorder.  However, no competent medical opinion is of record 
which addresses his contention that his in-service symptomatology 
is the same as that while resulted in his currently diagnosed 
acquired psychiatric disorder.  The Board finds that an 
examination and opinion is therefore necessary for a full and 
fair resolution of this case.  Consequently, a remand is 
required.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) 
(When the medical evidence of record is insufficient, in the 
opinion of the Board, or of doubtful weight or credibility, the 
Board must supplement the record by seeking an advisory opinion, 
ordering a medical examination, or citing recognized medical 
treatises that clearly support its ultimate conclusions.).  

Since the Board has determined that an examination is necessary 
in the instant case, the Veteran is hereby informed that 38 
C.F.R. § 3.326(a) provides that individuals for whom examinations 
have been authorized and scheduled are required to report for 
such examinations.  The provisions of 38 C.F.R. § 3.655 addresses 
the consequences of a veteran's failure to attend scheduled 
medical examinations.  That regulation at (a) provides that, when 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination and a claimant, without "good 
cause," fails to report for such examination, action shall be 
taken.  At (b) it is provided that when a claimant fails to 
report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based on 
the evidence of record.  However, when the examination is 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit which was previously disallowed, or 
a claim for increase, the claim shall be denied.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain the names and 
addresses of all medical care providers who 
have treated the Veteran for psychiatric 
problems since April 2008.  After securing 
any necessary release, the AMC/RO should 
obtain those records not on file.

2.  After obtaining any additional records 
to the extent possible, the Veteran should 
be afforded an examination to determine the 
onset/etiology of any psychiatric 
disability found to be present.  The claims 
folder should be made available to the 
examiner for review before the examination; 
the examiner must indicate that the claims 
folder was reviewed.

Following evaluation of the Veteran, the 
examiner must express an opinion as to 
whether it is at least as likely as not (50 
percent or greater likelihood) that the in-
service symptomatology for which the 
Veteran was diagnosed with a personality 
disorder was actually the initial 
manifestation of his current acquired 
psychiatric disorder; i.e., was his current 
psychiatric disorder incurred in or 
otherwise the result of his active service.

A complete rationale for any opinion 
expressed should be provided.

3.  Thereafter, the AMC/RO should review 
the claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the AMC/RO 
should review the examination report to 
ensure that it is responsive to and in 
compliance with the directives of this 
remand and if not, the AMC/RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing any additional 
development deemed necessary, the AMC/RO 
should readjudicate the issue on appeal in 
light of any additional evidence added to 
the records assembled for appellate review.  

If the benefits requested on appeal are not granted to the 
Veteran's satisfaction, the Veteran and his representative should 
be furnished a Supplemental SOC (SSOC), which addresses all of 
the evidence obtained after the issuance of the October 2008 SOC, 
and provides an opportunity to respond.  The case should then be 
returned to the Board for further appellate consideration, if in 
order.  By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


